Case 5:16-cv-02173-JFW-SP Document 96 Filed 04/03/19 Page 1 of 3 Page ID #:729



   1   Elizabeth Yang (SBN: 249713)
       LAW & MEDIATION OFFICES OF ELIZABETH YANG
   2   199 W. Garvey Ave., Suite 201
       Monterey Park, CA 91754
   3   Telephone: (877) 4926452
       Email: Elizabeth@yanglawoffices.com
   4
       Attorneys for Plaintiff
   5   Archipelago Lighting, Inc.
   6

   7                        UNITED STATES DISTRICT COURT
   8                      CENTRAL DISTRICT OF CALIFORNIA
   9

  10

  11   Archipelago Lighting, Inc.            Case No. 5:16-cv-02173-JFW-SP
  12                      Plaintiff,
  13   vs.
  14                                          STIPULATION OF DISMISSAL
       Yankon Lighting, Inc., Et Al.,
                                              WITH PREJUDICE
  15
                          Defendants.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                         STIPULATION OF DISMISSAL WITH PREJUDICE
                                                               5:16-CV-02173-JFW-SP
Case 5:16-cv-02173-JFW-SP Document 96 Filed 04/03/19 Page 2 of 3 Page ID #:730



   1         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
   2   Plaintiff Archipelago Lighting, Inc. (“Archipelago”) and Defendant Zhejiang Yankon
   3   Group Co., LTD (“Yankon”), (Archipelago and Yankon each a “Party” and
   4   collectively the “Parties”) stipulate and agree to DISMISS this action, Archipelago’s
   5   Complaint (Dkt. No. 1), WITH PREJUDICE.
   6         The parties agree that the United States District Court for the Central District of
   7   California shall retain jurisdiction for purposes of enforcement or interpretation of the
   8   Parties’ Settlement Agreement in accordance with the decision of the United States
   9   Supreme Court in Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994).
  10         The Parties further stipulate and agree that each Party (1) shall bear his or its
  11   own costs and expenses, including without limitation attorney fees, and (2) waives
  12   any right to appeal the dismissal of this action.
  13         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  14

  15   DATED: April 3, 2019                     Sills Cummis and Gross PC
  16

  17
                                                By: /s/ Trent S. Dickey
                                                Treng S. Dickey
  18                                            Attorneys for Defendant
                                                ZHEJIANG YANKON GROUP CO., LTD
  19

  20
       DATED: April 3, 2019                     LAW & MEDIATION OFFICES OF
  21                                            ELIZABETH YANG
  22
                                               By: /s/ Elizabeth Yang
  23
                                               Elizabeth Yang
  24                                           Attorneys for Plaintiff
                                               Archipelago Lighting, Inc.
  25

  26

  27

  28
                                                   1
                                                STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                     2:18-CV-02317-CAS-SS
Case 5:16-cv-02173-JFW-SP Document 96 Filed 04/03/19 Page 3 of 3 Page ID #:731



   1

   2

   3

   4         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories listed,
   5   and on whose behalf this filing is submitted, concur in the filing’s content and have
   6
       authorized the filing.
   7
       DATED: April 3, 2019
   8
                                                        /s/   Elizabeth Yang             .
   9   .                                                Elizabeth Yang
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                    2
                                                STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                     2:18-CV-02317-CAS-SS
